Citation Nr: 1621795	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for prostate cancer, status post radical prostatectomy, with urinary stress incontinence.

2.  Entitlement to an initial, compensable rating for erectile dysfunction associated with prostate cancer, status post radical prostatectomy, with urinary stress incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  At that time, the RO granted service connection for prostate cancer, status post radical prostatectomy, with urinary stress incontinence, with a 20 percent disability rating (effective July 13, 2007).  The RO also granted service connection for erectile dysfunction, with a noncompensable rating (effective July 13, 2007); the RO further granted special monthly compensation based on loss of use of creative organ.

In May 2012, the RO also denied a claim for service connection for depression.  The Veteran filed a notice of disagreement in December 2012 and the RO issued a March 11, 2015 statement of the case.  VA received the Veteran's substantive appeal May 27, 2015, over 60 days following the mailing of the statement of the case.  Under 38 C.F.R. § 20.302, a substantive appeal must be filed within 60 days from the date the Agency of Original Jurisdiction (AOJ) mails the statement of the case.  As such, the major medical depression claim is not before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected prostate cancer, status post radical prostatectomy, with urinary stress incontinence, which has been rated under voiding dysfunction, warrants a disability rating in excess of 20 percent.  He further contends that his erectile dysfunction warrants a compensable rating, in addition to his special monthly compensation.  

Under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system, a 100 percent rating is assigned.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, prostate cancer residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.

The Veteran received VA examinations in April 2008 and January 2015, which did not clearly address whether there had been a local recurrence or metastasis, following the January 2000 radical retropubic prostatectomy.  However, private medical records document a possible recurrence in the time between the examinations.  In September 2009, Dr. J. Moon indicated recurrent prostate cancer.  However, although there are numerous private medical records from Dr. J. Moon and Dr. R. Fennell following additional prostate cancer treatment, such records are unclear to a non-medical professional as to whether there was a local reoccurrence, and if so, when and for how long such recurrence occurred.  A retrospective medical opinion is necessary by a physician to verify whether the Veteran had a local reoccurrence or metastasis during the appeal period.  

As to the erectile dysfunction claim, in March 2015 the Veteran claimed that his penis was deformed, which would warrant a compensable rating.  None of the medical evidence of record addresses whether the penis deformity.  As such, a VA examination is necessary to determine whether the Veteran has a penis deformity.

The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for erectile dysfunction and/or prostate cancer.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for erectile dysfunction and/or prostate cancer.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from have been associated with the claims file, obtain a retrospective medical opinion form a VA physician as to the prostate cancer claim.  The entire claims file, to include a complete copy of the REMAND and pertinent records from the paperless, electronic Virtual VA/VBMS file must be made available to the individual designated to provide the requested medical opinion.  The opinion should include discussion of the Veteran's documented history and assertions.  The need for a physical examination of the Veteran is left to the discretion of the physician who provides the medical opinion.  

The VA medical opinion provider should offer an opinion on the following:

Did the Veteran have a local reoccurrence or metastasis of his prostate cancer during the appeal period (July 2007 to the present)?

If there was a reoccurrence or metastasis, verify, to the extent possible, when it occurred and when it ended.  

The VA medical opinion provider should specifically note consideration of the private medical records indicating possible recurrence, including those by Drs. J. Moon and R. Fennell.

EACH opinion offered should be accompanied by an explanation.

3.  After all records and/or responses received from have been associated with the claims file, obtain a prostate examination by an appropriate medical professional.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a) The examiner should note the nature and severity of ALL symptoms associated with the service-connected prostate cancer.

(b) The examiner should specifically note whether the Veteran has a penis deformity, with loss of erectile power.  

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. 

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


